Case 2:19-cv-06044-GW-E Document 37 Filed 04/20/20 Page 1 of 2 Page ID #:154
                                                                                     JS-6
  1

  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  9

 10
       Gary Scherer,
 11
                                    Plaintiff,       Case No. CV 19-6044-GW-Ex
 12
                    v.                               JUDGMENT
 13
       Angel Management, LLC, a                      Honorable George H. Wu
 14    California Limited Liability                      United States Courthouse,
       Company; Mobile Shark Inc., a                     350 West 1st Street
 15    California Corporation; and Does 1-               Courtroom 9D, 9th Floor
       10,                                               Los Angeles, CA, 90012
 16
                                 Defendants.
 17

 18

 19
            The Court, having granted Defendants Angel Management, LLC’s and
 20
      Mobile Shark Inc.’s (“Defendants”)Motion for Summary Judgment [Doc. 34]
 21
      based on its determination that there was no genuine issue as to any material fact
 22
      and that Defendants Angel Management, LLC and Mobile Shark Inc. were entitled
 23
      to judgment as a matter of law on Plaintiff Gary Scherer’s first cause of action for
 24
      violation of the Americans with Disabilities Act of 1990 against them, and the
 25
      Court having previously declined to exercise supplemental jurisdiction over
 26
      Plaintiff’s Unruh At and other state law claims [Doc. 22] and dismissed them
 27
      without prejudice,
 28


                                                 1
Case 2:19-cv-06044-GW-E Document 37 Filed 04/20/20 Page 2 of 2 Page ID #:155



  1
            IT IS NOW, THEREFORE, HEREBY ORDERED, ADJUDGED AND
  2
      DECREED, that judgment is entered in this action as follows:
  3
            1.    Plaintiff Gary Scherer shall recover nothing from Defendants Angel
  4
                  Management, LLC’s and Mobile Shark Inc.;
  5
            2.    Defendants Angel Management, LLC’s and Mobile Shark Inc. shall
  6
                  have judgment in their favor on Plaintiff Gary Scherer’s first cause of
  7
                  action for violation of the Americans with Disabilities Act of 1990.
  8

  9

 10
      Dated: April 20, 2020
 11
                                            HON. GEORGE H. WU
 12
                                            UNITED STATES DISTRICT JUDGE
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                               2
